DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicants’ election of Group I (claims 1-5 and 12) in the reply filed on 08/10/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.	Claims 6-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/10/2022.
4.	 It is also noted that the applicants request rejoinder of non-elected claims (see Page 1 of Applicants’ Remarks filed 08/10/2022).  However, the request for rejoinder is moot since the instant claims are not deemed allowable for the reasons set forth below.  According to MPEP § 821.04 [R-3], “Rejoinder involves withdrawal of a restriction requirement between an allowable elected invention and a nonelected invention and examination of the formerly nonelected invention on the merits.”  Since no allowable subject matter is currently present, the applicants’ request for rejoinder is not granted at this time.

Response to Preliminary Claim Amendment filed 08/19/2022
5.	New Claim 12 was added, which is supported at page 7, paragraph [0016], of the specification as originally filed.
	Thus, no new matter is present. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over English Translation of JP 2005-2906151 (hereinafter referred to as ‘JP ‘615”). 	
	The claims are directed to a sizing agent composition comprising (A) a blocked isocyanate and (B) a compound containing at least one polar group and at least one unsaturated group per molecule.  
According to page 9, paragraph [0018], and page 12, paragraph [0021] of the present specification, the claimed polar group includes a functional group that react with an isocyanate group, such as a hydroxyl group or a phenol group, and the claimed unsaturated group includes, inter alia, methacrylic or acrylic acids. 
	Moreover, page 9, paragraph [0018] of the present specification discloses that the claimed compound containing at least one polar group include an ester compound of a polyol. 
	As to Claims 1 and 3-4: JP ‘615 discloses a sizing agent comprising an ester compound containing functional groups and blocked isocyanate ester compound, e.g., hexamethylene diisocyanate (HMDI) block type isocyanate (Paragraphs [0014], [0016], [0027]-[0032] and [0071]).  
	However, JP ‘615 does not mention the claimed compound containing at least one polar group and at least one unsaturated group per molecule with sufficient specificity to constitute anticipation within the meaning of 35 USC 102.
	Nevertheless, JP ‘615 does disclose using an ester compound containing functional groups that may be selected from, among other things, 1, 2-butanediol (corresponding to the claimed polar group, i.e., polyol) and acrylic acid (corresponding to the claimed unsaturated group per molecule) for the purposes of preparing a sizing agent suitable for sizing carbon fibers to obtain excellent adhesion of carbon fiber composite material (Paragraphs [0009], [0011], [0014], and [0024]-[0033]).  JP ‘615 also discloses that among the ester compounds listed, bisphenol-based (meth)acrylic vinyl ester compounds are preferred because of their excellent toughness (Paragraph [0032]).  
Given the above teachings, it would have been obvious to one of ordinary skill in the art to select the claimed compound containing at least one polar group and at least one unsaturated group per molecule (ester compound containing 1,2-butanediol and acrylic acid or bisphenol based methacrylic vinyl ester compound), with a reasonable expectation of successfully preparing a sizing agent suitable for sizing carbon fibers to obtain excellent adhesion of carbon fiber composite material as suggested by JP ‘615. 
	As to Claims 2 and 12: JP ‘615 also discloses that the blending ratio of blocked isocyanate ester compound, e.g., HDMI block type isocyanate (corresponding to the claimed blocked isocyanate (A), i.e., blocked isocyanate compound having an aliphatic skeleton), and ester compound (corresponding to the claimed compound (B)) is 90:10 to 50:50, which is inclusive of the claimed mixing or mass ratio of the blocked isocyanate and compound, for the purposes of forming a sizing agent having advantageous properties (Paragraphs [0039] and [0040]).  JP ‘615 also discloses that the total content of the ester compound and isocyanate ester compound should be 10% by mass or more in the sizing agent (Paragraph [0040]).  Thus, it would have been obvious to one of ordinary skill in the art to employ optimum or workable blending (mixing) ratio of the claimed blocked isocyanate compound having an aliphatic skeleton and compound (B) for the purposes of preparing a sizing agent with desired properties as suggested by JP ‘615. 

7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over English Translation of JP 2005-290615 (hereinafter referred to as ‘JP ‘615”) as applied to claims 1-4 and 12 above, and further in view of Hirano et al. (US 2012/0276383).
	The disclosure with respect to JP ‘615 in paragraph 6 is incorporated here by reference.  However, JP ‘615 does not specifically mention employing an ester compound of a polyalkylene glycol and an unsaturated carboxylic acid (corresponding to the claimed compound (B)) in its sizing agent as required by claim 5.
	Nevertheless, Hirano et al. disclose the use of a sizing agent comprising an ester compound of polyalkylene glycol and unsaturated carboxylic acids (corresponding to the claimed component (B)) for sizing fibers (Paragraphs [0048]-[0068] and see also abstract).  Hirano et al. disclose that the polyalkylene glycol in particular provides sizing agent with excellent convergence property and handleability while exhibiting high dispersibility (Paragraph [0049]).
	Give the above teachings, it would have been obvious to one of ordinary skill in the art to employ the sizing agent comprising an ester compound of polyalkylene glycol and unsaturated carboxylic acids (corresponding to the claimed component (B)), with a reasonable expectation of successfully sizing fibers and obtaining a sizing agent with excellent convergence property and handleability while exhibiting high dispersibility as suggested by Hirano et al. 

8.	Claims 1-5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hirano et al. (US 2012/0276383) in view of English Translation of JP 2005-290615 (hereinafter referred to as ‘JP ‘615”).
	As to Claims 1 and 3-5: Hirano et al. disclose a sizing agent for sizing carbon fibers, wherein the sizing agent comprises an ester compound of polyalkylene glycol and unsaturated carboxylic acids (corresponding to the claimed component (B) comprising at least one polar group and at least one unsaturated group per molecule) (Paragraphs [0048]-[0068] and see also abstract).
	While Hirano et al. disclose that its sizing agent further comprises aliphatic diisocyanates, meaning diisocyanate having linear or branched alkyl as the main skeleton, e.g., hexamethylene diisocyanate (Paragraph [0071]), they do not specify the aliphatic diisocyanates as being blocked as required by claims of the present application.
	Nevertheless, JP ‘615, like Hirano et al., disclose using a sizing agent for sizing carbon fibers (Paragraph [0001] of JP ’615).  JP ‘615 also discloses that its sizing agent comprises, among other things, a hexamethylene diisocyanate (HMDI)-type blocked isocyanate, and such blocked isocyanate provides excellent properties to composite materials (Paragraphs [0037]-[0038] and [0076]).  
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to use the claimed blocked isocyanate taught by JP ‘615 in the sizing agent discussed in Hirano et al., with a reasonable expectation of successfully sizing carbon fibers and obtaining excellent properties for composite materials. 
	As to Claims 2 and 12: Hirano et al. do not specify the claimed mixing (mass) ratio of the blocked isocyanate and compound (B) required by the claims.  However,   JP ‘615 discloses that the blending ratio of isocyanic acid ester compound, e.g., HDMI block type isocyanate (corresponding to the claimed blocked isocyanate (A), i.e., blocked isocyanate compound having an aliphatic skeleton), and ester compound (corresponding to the claimed compound (B)) is 90:10 to 50:50, which is inclusive of the claimed mixing or mass ratio of the blocked isocyanate and compound, for the purposes of forming a sizing agent having advantageous properties (Paragraphs [0039] and [0040]).  Thus, it would have been obvious to one of ordinary skill in the art to employ optimum or workable blending (mixing) ratio of the claimed blocked isocyanate compound having an aliphatic skeleton and compound (B) taught by JP ‘615 in the sizing agent discussed in Hirano et al. for the purposes of preparing a sizing agent with desired properties as suggested by JP ‘615. 
Correspondence
9.	The prior art made of record, namely Vickery et al. (US 2008/0160281), and not relied upon is considered pertinent to applicant's disclosure. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 08/19/2020.